DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response to Official Action
The response filed on July 18, 2022 has been entered and made of record. Claims 1-24 are pending.

Response to Arguments
Claim Rejections under 35 U.S.C. § 103 
Applicant’s arguments, with respect to Claims 1, 23, and 24, filed 07/18/2022, have been fully considered but they are not persuasive.
	Applicant’s arguments on pages 8-12 with regard to the first claim amendment to the independent claims have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendment initiated by the applicant.
Applicant argues, on pages 12-15 of Applicant’s Response, that the cited art does not teach or suggest wherein at least one of the final sub-groups comprises at least two of the polygons having different values of the characteristic.
However, Examiner respectfully disagrees. Park1 teaches that each final sub-group contains a combination of any two or more of the different initial sub-groups (see paragraph 0157) and Karsenti teaches that each initial sub-group has different values of the characteristic of the polygons on the specimen (see paragraphs 0026 and 0048). Therefore a combination of two initial sub-groups would contain at least two of the polygons having different values of the characteristic.
Therefore, in view of the above reasons, Examiner maintains the rejections of independent Claims 1, 23, and 24. The rejections of dependent Claims 2-22 are maintained on similar grounds.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-13, and 17-24 are rejected under 35 U.S.C. 103 as being obvious over Karsenti et al. (U.S. Pub. No. 2014/0376801 A1) (hereinafter “Karsenti”) in view of Kulkarni et al. (U.S. Pub. No. US 2007/0230770 A1) (hereinafter “Kulkarni”) in further view of Park et al. (U.S. Pub No. 2016/0372303 A1) (hereinafter “Park1”) and in further view of Park et al. (U.S. Pub. No. 2015/0199803 A1) (hereinafter “Park2”).
	
Regarding Claim 1, Karsenti discloses a system configured for selecting defect detection methods for inspection of a specimen [see para. 0013], comprising: one or more computer subsystems [see fig. 4 and paras. 0013 and 0016] configured for:
separating polygons in a care area on a specimen into initial sub-groups based on a characteristic of the polygons on the specimen such that the polygons having different values of the characteristic are separated into different initial sub-groups [see paras. 0026 and 0048 describing using KLA-Tencor Design Based Binning and Design Based Grouping (DBG) where during inspection of a semiconductor wafer identifying locations with (nearly) identical patterns and DBG may be used to group the different portions of the design having the same values]; 
determining a characteristic of noise in output generated by a detector of an inspection subsystem for the polygons on the specimen in the different initial sub-groups [see para. 0038 describing determining a noise measure for at least one area on the wafer using the output for two or more areas on the wafer having substantially the same patterns formed therein; see para. 0036 describing Areas 102 and 102a shown in FIG. 1 are areas in the dies in which portions of the design having substantially the same patterns are formed, and output for areas 104 may be used to estimate noise for one or more of area 102 and areas 104, and the noise determined in such a manner may be used to detect defects in one or more of area 102 and areas 104; see 0046 describing associating noise levels measured by the detector of the inspection system to match portions of the design to determine care areas].
Karsenti does not explicitly disclose wherein the characteristic of the polygons on the specimen and the characteristic of noise are different from each other; determining final sub-groups for the polygons by combining any two or more of the different initial sub-groups having substantially the same values of the characteristic of the noise into one of the final sub-groups; and selecting first and second defect detection methods for application to the output generated by the detector of the inspection subsystem during inspection of the specimen or another specimen of the same type for a first and a second of the final sub-groups, respectively, based on the characteristic of the noise determined for the first and second of the final sub-groups, respectively; such that all of the polygons in each of the different initial sub-groups have the same values of the characteristic; wherein at least one of the final sub-groups comprises at least two of the polygons having different values of the characteristic.
Kulkarni in a same or similar endeavor teaches wherein the characteristic of the polygons on the specimen and the characteristic of noise are different from each other [see paras. 0220-25 describing the reticle inspection data may be used as binning attributes and binning the defects into groups based on the position of the inspection data in the design data space, one or more attributes of design data in the design data space, and one or more attributes of reticle inspection data acquired for a reticle on which the design data is printed; and see paras. 0173-75 and 0187 describing sensitivity includes determining, identifying, and/or selecting the different portions based on the values of the one or more design data attributes as a function of design data space position and the one or more attributes of the inspection data include one or more image noise attributes].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Karsenti to add the teachings of Kulkarni as above in order for determining a position of inspection data in design data space [see Kulkarni para. 0003].
Park1 in a same or similar endeavor teaches determining final sub-groups for the polygons by combining any two or more of the different initial sub-groups having substantially the same values of the characteristic of the noise into one of the final sub-groups [see para. 0157]; and 
selecting first and second defect detection methods for application to the output generated by the detector of the inspection subsystem during inspection of the specimen or another specimen of the same type for a first and a second of the final sub-groups, respectively, based on the characteristic of the noise determined for the first and second of the final sub-groups, respectively [see para. 0157];
wherein at least one of the final sub-groups comprises at least two of the polygons having different values of the characteristic [see above where each final sub-group contains a combination of any two or more of the different initial sub-groups as taught by Park1, and see above where each initial sub-group has different values of the characteristic of the polygons on the specimen as taught by Karsenti, therefore a combination of two initial sub-groups would contain at least two of the polygons having different values of the characteristic].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Karsenti to add the teachings of Park1 as above in order for determining one or more parameters of a metrology process to be performed on a specimen [see Park1 para. 0002].
Park2 in a same or similar endeavor teaches such that all of the polygons in each of the different initial sub-groups have the same values of the characteristic [see para. 0067 describing binning may be performed based on pattern type such that defects that are located on or near the same types of patterns are binned into the same group which is called design based grouping (DBG)].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Karsenti to add the teachings of Park2 as above in order for detecting defects on a wafer [see Park2 para. 0015].

Regarding Claim 2, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Karsenti further discloses wherein the characteristic of the polygons comprises a physical characteristic of the polygons [see paras. 0030-33 describing during a wafer scan, the signal (gray level) or other output of the detector(s) can be monitored by tracking the exact design arrangement at the location of data collection and applying the defect detection algorithm(s) to the output may be performed using any method, algorithm, function, data structure, etc. known in the art of data, signal, or image processing].

Regarding Claim 5, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Karsenti further discloses wherein the one or more computer subsystems are further configured for determining the characteristic of the polygons on the specimen from a design for the specimen [see paras. 0013, 0030-36, 0042-43, 0058, and 0054-65].

Regarding Claim 6, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Karsenti further discloses wherein the one or more computer subsystems are further configured for determining the characteristic of the polygons on the specimen by rendering a design for the specimen [see paras. 0013, 0030-36, 0042-43, 0058, and 0054-65].

Regarding Claim 7, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Karsenti further discloses wherein the output generated by the detector of the inspection subsystem used for determining the characteristic of the noise is generated by scanning the specimen with the inspection subsystem [see paras. 0043 and 0046].

Regarding Claim 8, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Karsenti further discloses wherein determining the characteristic of the noise comprises performing statistical analysis of the output [see paras. 0033-35].

Regarding Claim 9, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Karsenti further discloses wherein determining the characteristic of the noise comprises determining the characteristic of the noise in the output generated by the detector of the inspection subsystem for the polygons on the specimen in combination with output generated by the detector of the inspection subsystem for the polygons in the different initial sub-groups on another specimen [see paras. 0033, 0036, 0038, and 0049-50].

Regarding Claim 10, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Karsenti further discloses wherein determining the characteristic of the noise comprises determining the characteristic of the noise in the output generated by the detector of the inspection subsystem for the polygons on the specimen in the different initial sub-groups in more than one instance of the care area on the specimen [see paras. 0033, 0036, 0038, and 0049-50].

Regarding Claim 11, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 11, and are analyzed as previously discussed with that claim.
Karsenti further discloses wherein determining the characteristic of the noise and determining the final sub-groups are implemented as a noise scan functionality on the one or more computer subsystems and the inspection subsystem [see paras. 0043-46].

Regarding Claim 12, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Karsenti further discloses wherein the one or more computer subsystems and the inspection subsystem are configured for implementing the noise scan by collecting image frame data in the output generated by the detector of the inspection subsystem and calculating difference image frames according to a predetermined algorithm [see 0043-46].

Regarding Claim 13, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 12, and are analyzed as previously discussed with that claim.
Karsenti further discloses wherein the predetermined algorithm is the same as a predetermined algorithm used by at least one of multiple defect detection methods suitable for the inspection of the specimen or the other specimen from which the first and second defect detection methods are selected [see paras. 0013, 0016, 0032-34, and 0038-44].

Regarding Claim 17, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Karsenti further discloses wherein the one or more computer subsystems are further configured for separately tuning one or more parameters of the first and second defect detection methods [see paras. 0052-62].

Regarding Claim 18, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Karsenti further discloses wherein the specimen is a wafer [see para. 0013].

Regarding Claim 19, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Karsenti further discloses wherein the specimen is a reticle [see paras. 0007, 0023, and 0037].

Regarding Claim 20, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Karsenti further discloses further comprising the inspection subsystem comprising at least an energy source and the detector, wherein the energy source is configured to generate energy that is directed to the specimen, and wherein the detector is configured to detect energy from the specimen and to generate the output responsive to the detected energy [see fig. 4 and para. 0077].

Regarding Claim 21, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Karsenti further discloses wherein the inspection subsystem is a light-based inspection subsystem [see fig. 4 and para. 0077].

Regarding Claim 22, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Karsenti further discloses wherein the inspection subsystem is an electron-based inspection subsystem [see paras. 0062, 0066, and 0083].

Claim 23 recites the corresponding method to be implemented by the system as recited in Claim 1. Therefore, rejections and analysis analogous to those presented for Claim 1 above are applicable with respect to Claim 23. Further, Karsenti discloses a non-transitory computer-readable medium, storing program instructions executable on a computer system for performing a computer-implemented method for selecting defect detection methods for inspection of a specimen [see paras. 0015 and 0071-73].

Claim 24 recites the corresponding method to be implemented by the system as recited in Claim 1. Therefore, rejections and analysis analogous to those presented for Claim 1 above are applicable with respect to Claim 24.

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being obvious over Karsenti in view of Kulkarni, Park1, and Park2 in further view of Shkalim et al. (U.S. Pub No. 2019/0080447 A1) (hereinafter “Shkalim”).

Regarding Claim 3, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Karsenti does not explicitly disclose wherein said separating is performed by projecting the polygons along one axis.
Shkalim in a same or similar endeavor teaches wherein said separating is performed by projecting the polygons along one axis [see para. 0077].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Karsenti to add the teachings of Shkalim as above in order for improving the sensitivity of defect detection [see Shkalim para. 0008].

Regarding Claim 4, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Karsenti does not explicitly disclose wherein the polygons in the care area comprise polygons on more than one layer of the specimen.
Shkalim in a same or similar endeavor teaches wherein the polygons in the care area comprise polygons on more than one layer of the specimen [see paras. 0005 and 0079].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Karsenti to add the teachings of Shkalim as above in order for improving the sensitivity of defect detection [see Shkalim para. 0008].

Regarding Claim 14, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Karsenti does not explicitly disclose wherein at least one of the first and second defect detection methods comprises generating a one-dimensional histogram for the output generated by the detector of the inspection subsystem during the inspection.
Shkalim in a same or similar endeavor teaches wherein at least one of the first and second defect detection methods comprises generating a one-dimensional histogram for the output generated by the detector of the inspection subsystem during the inspection [see para. 0077].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Karsenti to add the teachings of Shkalim as above in order for improving the sensitivity of defect detection [see Shkalim para. 0008].

Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Karsenti in view of Kulkarni, Park1, Park2, and Shkalim in further view of Kulkarni et al. (U.S. Pub. No. 2017/0206650 A1) (hereinafter “Kulkarni2”).

Regarding Claim 15, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 14, and are analyzed as previously discussed with that claim.
Karsenti does not explicitly disclose wherein the one-dimensional histogram is generated from grey levels in difference images generated from the output generated by the detector of the inspection subsystem during the inspection.
Kulkarni2 in a same or similar endeavor teaches wherein the one-dimensional histogram is generated from grey levels in difference images generated from the output generated by the detector of the inspection subsystem during the inspection [see para. 0053].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Karsenti to add the teachings of Kulkarni2 as above in order for improved defect sensitivity during wafer inspection using design data in combination with wafer image data [see Kulkarni2 para. 0009].

Claim 16 is rejected under 35 U.S.C. 103 as being obvious over Karsenti in view of Kulkarni, Park1, and Park2 in further view of Shkalim and Luo et al. (U.S. Pub. No. 2016/0104600 A1) (hereinafter “Luo”).

Regarding Claim 16, the combination of Karsenti, Kulkarni, Park1, and Park2 discloses all of the limitations of claim 1, and are analyzed as previously discussed with that claim.
Karsenti does not explicitly disclose wherein one of the first and second defect detection methods comprises generating a one-dimensional histogram for the output generated by the detector of the inspection subsystem during the inspection, and wherein another of the first and second defect detection methods comprises generating a two-dimensional histogram for the output generated by the detector of the inspection subsystem during the inspection.
Shkalim in same or similar endeavor teaches wherein one of the first and second defect detection methods comprises generating a one-dimensional histogram for the output generated by the detector of the inspection subsystem during the inspection [see para. 0077].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Karsenti to add the teachings of Shkalim as above in order for improving the sensitivity of defect detection [see Shkalim para. 0008].
Luo in a same or similar endeavor teaches wherein another of the first and second defect detection methods comprises generating a two-dimensional histogram for the output generated by the detector of the inspection subsystem during the inspection [see paras. 0063 and 0067].
It would have been obvious to the person of ordinary skill in the art before the effective filing date to modify Karsenti to add the teachings of Luo as above in order for acquiring and representing structural information and applying the structural information in specimen inspection to be used to produce more yield relevant results for such specimens [see Luo para. 0030].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILL D SECHSER whose telephone number is (571)272-0766. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH USTARIS can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        



/JILL D SECHSER/Examiner, Art Unit 2483